Per Curiam.
The evidence before the referee clearly supports his finding that the land was worth $501,600. Giving due consideration to all the elements prescribed in Heiman v. Bishop (272 N. Y. 83), we are convinced that the building added at least $450,000 to the value of the land, making a total of $951,600. The amount due on the bond and mortgage was $924,965.18.
The order and the judgment appealed from should be reversed, with costs, and the motion for a deficiency judgment denied.Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.
Judgment and order unanimously reversed, with costs, and motion for deficiency judgment denied.